EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew R. Varrenti, Reg. # 78,555, on 05/27/2022.

This listing of claims will replace all prior versions of claims:
(Currently Amended) A system system 

a first physical server rack of a plurality of physical server racks of the virtual server environment, the first physical server rack to instantiate nested rack manager circuitry, the nested rack manager circuitry to instantiate resource discoverer circuitry and nested rack controller circuitry;
a second physical server rack of the plurality of physical server racks, the second physical server rack to instantiate a non-nested virtual server rack, the second physical server rack to include a plurality of server host nodes, the plurality of server host nodes to include a first server host node with a first hypervisor on the non-nested virtual server rack and a second server host node with a second hypervisor on the non-nested virtual server rack;
the resource discoverer circuitry to:
identify first physical hardware resources from the second physical server rack for generation of the first nested virtual server rack, the first physical hardware resources to be identified: 
based on one or more of the plurality of server host nodes are allocated for the first nested virtual server rack; and
after a determination that the one or more of the plurality of server host nodes are not allocated to a second nested virtual server rack in the virtual server environment, the determination based on the nested rack allocation parameter; [[and]]
determine candidate physical hardware resources from the first physical hardware resources based on a capacity parameter that indicates that the first server host node and the second server host node are available to generate the first nested virtual server rack[[and]]
 the nested rack controller circuitry to
 generate the first nested virtual server rack based on deployment of (i) a [[third]] first nested hypervisor on the first hypervisor and a second nested hypervisor on the second hypervisor and (ii) a first virtual machine on the [[third]] first nested hypervisor and a second virtual machine on the second nested hypervisor; and
migrate one or more third virtual machines from [[fifth]] third hypervisors of second physical hardware resources of a third physical server [[racks]] rack to at least one of the first virtual machine or the second virtual machine after an upgrade of ones of the second physical hardware resources, wherein at least one of the [[third]] first nested hypervisor or the second nested hypervisor to facilitate communication between the candidate physical hardware resources and the at least one of the first virtual machine or the second virtual machine, the first nested virtual server rack to execute one or more computing tasks based on the communication.

(Currently Amended) The system the nested rack manager circuitry to instantiate resource data aggregator circuitry, and the 
determine a utilization parameter indicative of a quantity of the first physical hardware resources being utilized to execute a second computing task; and
	determine the capacity parameter based on the utilization parameter.

(Currently Amended) The system [[third]] first nested hypervisor, and the second physical server rack to instantiate rack interposer deployer circuitry to deploy a rack interposer appliance on the first hypervisor, the rack interposer appliance to:
obtain a message from the first virtual machine directed to the [[third]] first nested hypervisor; and
transmit the message to the first hypervisor instead of the [[third]] first nested hypervisor.

(Currently Amended) The system 

(Currently Amended) The system wherein the nested rack manager circuitry is to instantiate resource deallocator circuitry, and wherein: 

the resource discoverer circuitry is to identify the one or more third virtual machines on the second physical hardware resources to migrate to the at least one of the first virtual machine or the second virtual machine of the candidate physical hardware resources;
the nested rack controller circuitry is to: 
upgrade the second physical hardware resources from a first version to a second version; and
migrate the at least one of the first virtual machine or the second virtual machine back to the second physical hardware resources after the upgrade of the second physical hardware resources; and
 the resource deallocator circuitry is to decommission the first nested virtual server rack after the migration of the at least one of the first virtual machine or the second virtual machine back to the second physical hardware resources.

(Currently Amended) The system first nested virtual server rack and return the candidate physical hardware resources to a pool of available resources.

(Currently Amended) The system 
 instruct, with the [[third]] first nested hypervisor, the first hypervisor to execute the one or more computing tasks; and
 instruct, with the first hypervisor, one or more of the candidate physical hardware resources to execute the one or more computing tasks.

(Currently Amended) A non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least:
instantiate a nested rack manager on a first physical server rack of a plurality of physical server racks of a virtual server environment, the nested rack manager to instantiate a resource discoverer and a nested rack controller; 
instantiate a non-nested virtual server rack on a second physical server rack of the plurality of physical server racks, the second physical server rack to include a plurality of server host nodes, the plurality of server host nodes to include a first server host node with a first hypervisor on the non-nested virtual server rack and a second server host node with a second hypervisor on the non-nested virtual server rack;
cause the resource discoverer to: 
identify first physical hardware resources from the second physical server rack as available to instantiate a first nested virtual server rack, the first physical hardware resources to be identified: 
based on one or more of the plurality of server host nodes are allocated for the first nested virtual server rack; and
after a determination that the one or more of the plurality of server host nodes are not allocated to a second nested virtual server rack in [[a]] the virtual server environment based on the nested rack allocation parameter; and
determine candidate physical hardware resources from the first physical hardware resources based on a capacity parameter that indicates that the first server host node and the second server host node are available to instantiate the first nested virtual server rackand
cause the nested rack controller to:
create the first nested virtual server rack based on deployment of (i) a [[third]] first nested hypervisor on the first hypervisor and a second nested hypervisor on the second hypervisor and (ii) a first virtual machine on the [[third]] first nested hypervisor and a second virtual machine on the second nested hypervisor; and
migrate one or more applications installed on one or more third virtual machines from [[fifth]] third hypervisors of second physical hardware resources of a third physical server [[racks]] rack to at least one of the first virtual machine or the second virtual machine after an upgrade of ones of the second physical hardware resources, wherein at least one of the [[third]] first nested hypervisor or the second nested hypervisor to facilitate communication between the candidate physical hardware resources and the at least one of the first virtual machine or the second virtual machine, the first nested virtual server rack to execute one or more workloads based on the communication.

(Previously Presented) The non-transitory computer readable storage medium of claim 8, wherein the one or more workloads are one or more first workloads, and the instructions, when executed, cause the machine to:
determine a utilization parameter indicative of a quantity of the first physical hardware resources being utilized to execute a second workload; and
	determine the capacity parameter based on the utilization parameter.

(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein a first one of the candidate physical hardware resources is in communication with the first hypervisor, the first one of the candidate physical hardware resources is not to support the [[third]] first nested hypervisor, and the instructions, when executed, cause the machine to deploy a rack interposer appliance on the first hypervisor, the rack interposer appliance to:
obtain a message from the first virtual machine directed to the [[third]] first nested hypervisor; and
transmit the message to the first hypervisor instead of the [[third]] first nested hypervisor.

(Previously Presented) The non-transitory computer readable storage medium of claim 10, wherein the first one of the candidate physical hardware resources is a graphics processing unit (GPU) or a universal serial bus (USB) device.

(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the machine to: 
identify the one or more third virtual machines on the second physical hardware resources;
upgrade the second physical hardware resources from a first version to a second version; 
migrate [[the]] hosting of the one or more applications back to the second physical hardware resources after the upgrade of the second physical hardware resources; and
decommission the first nested virtual server rack after the migration of the hosting of the one or more third virtual machines back to the second physical hardware resources.

(Previously Presented) The non-transitory computer readable storage medium of claim 12, wherein the instructions, when executed, cause the machine to deallocate the candidate physical hardware resources from the first nested virtual server rack and return the candidate physical hardware resources to a pool of available resources.

(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the machine to cause the first nested virtual server rack to:
 instruct, with the [[third]] first nested hypervisor, the first hypervisor to execute the one or more workloads; and
 instruct, with the first hypervisor, one or more of the candidate physical hardware resources to execute the one or more workloads.

(Currently Amended) A method to generate a first nested virtual server rack in a virtual server environment, the method comprising:
establishing a nested rack manager on a first physical server rack of a plurality of physical server racks of the virtual server environment, the nested rack manager including a resource discoverer and a nested rack controller; 
establishing an unnested virtual server rack on a second physical server rack of the plurality of physical server racks, the second physical server rack to include a plurality of server host nodes, the plurality of server host nodes to include a first server host node with a first hypervisor on the unnested virtual server rack and a second server host node with a second hypervisor on the unnested virtual server rack;
causing the resource discoverer to: 
identify first physical hardware resources from the second physical server racks for generation of the first nested virtual server rack, the identifying of the first physical hardware resources: 
based on one or more of the plurality of server host  nodes are allocated for the first nested virtual server rack; and
after a determination that the one or more of the plurality of server host nodes are not allocated to a second nested virtual server rack in the virtual server environment based on the nested rack allocation parameter; and
determine candidate physical hardware resources from the first physical hardware resources based on a capacity parameter indicative of the first server host node and the second server host node being available for generation of the first nested virtual server rackand
	causing the nested rack controller to:
generate the first nested virtual server rack based on deployment of (i) a [[third]] first nested hypervisor on the first hypervisor and a second nested hypervisor on the second hypervisor and (ii) a first virtual machine on the [[third]] first nested hypervisor and a second virtual machine on the second nested hypervisor; and
migrate [[fifth]] third hypervisors of second physical hardware resources of a third physical server [[racks]] rack to at least one of the first virtual machine or the second virtual machine after an upgrade of ones of the second physical hardware resources, wherein at least one of the [[third]] first nested hypervisor [[and]] or the second nested hypervisor to facilitate communication between the candidate physical hardware resources and the at least one of the first virtual machine or the third virtual machine, the first nested virtual server rack to execute a workload based on the communication.

(Previously Presented) The method of claim 15, wherein the workload is a first workload, and the method further including:
determining a utilization parameter indicative of a quantity of the first physical hardware resources being utilized to execute a second workload; and
	determining the capacity parameter based on the utilization parameter.

(Currently Amended) The method of claim 15, wherein a first one of the candidate physical hardware resources is in communication with the first hypervisor, the first one of the candidate physical hardware resources unable to support the [[third]] first nested hypervisor, and the method further including deploying a rack interposer appliance on the first hypervisor, the rack interposer appliance to:
obtain a message from the first virtual machine directed to the [[third]] first nested hypervisor; and
transmit the message to the first hypervisor instead of the [[third]] first nested hypervisor.

(Currently Amended) The method of claim 15, further including: 
identifying the [[first]] data on the one or more third virtual machines on the second physical hardware resources to migrate to the at least one of the first virtual machine or the second virtual machine of the candidate physical hardware resources;
upgrading the second physical hardware resources from a first version to a second version; 
migrating the [[first]] data on the at least one of the first virtual machine or the second virtual machine back to the second physical hardware resources after upgrading the second physical hardware resources; and
decommissioning the first nested virtual server rack after migrating the [[first]] data back to the second physical hardware resources.

(Previously Presented) The method of claim 18, wherein the decommissioning of the first nested virtual server rack includes deallocating the candidate physical hardware resources from the first nested virtual server rack and returning the candidate physical hardware resources to a pool of available resources.

(Currently Amended) The method of claim 15, wherein the first nested virtual server rack is to execute the one or more computing tasks by:
instructing, with the [[third]] first nested hypervisor, the first hypervisor to execute the workload; and
instructing, with the first hypervisor, one or more of the candidate physical hardware resources to execute the workload.

(Currently Amended) The system are instantiated on the first physical server rack


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195